Case 1:20-cv-02389-DDD-NRN Document 57 Filed 01/06/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                          Magistrate Judge N. Reid Neureiter

  Civil Action No: 20-cv-02389-DDD-NRN            Date: January 6, 2021
  Courtroom Deputy: Stacy Libid                   FTR: Courtroom C203

   Parties:                                       Counsel:

   ESTATE OF ELIJAH JAVON MCCLAIN, by and         Liana Orshan
   through its personal representatives Sheneen   Michael Fairhurst
   McClain and Lawayne Mosley,                    Mari Newman
   SHENEEN MCCLAIN, individually,
   LAWAYNE MOSLEY, individually,

        Plaintiffs,

   v.

   CITY OF AURORA, COLORADO, a municipality;      Isabelle Evans
   OFFICER NATHAN WOODYARD, in his individual     Peter Morales
   and official capacity;                         Jonathan Abramson
   OFFICER RANDY ROEDEMA, in his individual       Yulia Nikolaevskaya
   and official capacity;                         Stephen Hensen
   OFFICER JASON ROSENBLATT, in his individual    Michael Lowe
   and official capacity;                         David Goddard
   OFFICER MATTHEW GREEN, in his individual
   and official capacity;
   SERGEANT DALE LEONARD, in his individual
   and official capacity;
   OFFICER ALICIA WARD, in her individual and
   official capacity;
   OFFICER KYLE DITTRICH, in his individual and
   official capacity;
   OFFICER ERICA MARRERO, in her individual and
   official capacity;
   OFFICER JAMES ROOT, in his individual and
   official capacity;
   OFFICER JORDAN MULLINS-ORCUTT, in his
   individual and official capacity;
   OFFICER DARREN DUNSON, in his individual
   and official capacity;
   SERGEANT RACHEL NUNEZ, in her individual
   and official capacity;
Case 1:20-cv-02389-DDD-NRN Document 57 Filed 01/06/21 USDC Colorado Page 2 of 3




   LIEUTENANT PETER CICHUNIEC, in his
   individual and official capacity;
   PARAMEDIC JEREMY COOPER, in his individual
   and official capacity;
   DR. ERIC HILL, in his individual capacity,

      Defendants.


                                   COURTROOM MINUTES


  TELEPHONIC MOTION HEARING

  2:00 p.m.     Court in session.

  Court calls case. Appearance of counsel.

  This matter is before the Court regarding:
        - Defendants’ Motion to Bifurcate Individual and Monell Claims and Motion for
            Stay of Discovery for Monell Claims [Docket No. 43], and
        - Defendants’ Joint Motion to Stay Discovery [Docket No. 46].

  Arguments by counsel.

  For the reasons set forth on the record, it is

  ORDERED: Defendants’ shall submit a supplemental briefing, no longer than 3 pages
           in length, addressing Judge Arguello’s decision on or before January 8,
           2021.

  ORDERED: Defendants’ Motion to Bifurcate Individual and Monell Claims and Motion
           for Stay of Discovery for Monell Claims [Docket No. 43] TAKEN UNDER
           ADVISEMENT.

  ORDERED: Defendants’ Joint Motion to Stay Discovery [Docket No. 46] TAKEN
           UNDER ADVISEMENT.

  2:56 p.m.     Court in recess.

  Hearing concluded.
  Total in-court time: 00:56


                                                   2
Case 1:20-cv-02389-DDD-NRN Document 57 Filed 01/06/21 USDC Colorado Page 3 of 3




  *To order transcripts of hearings, please contact either Patterson Transcription
  Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                              3
